Citation Nr: 0401433	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  96-38 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to disability benefits due to hospital 
treatment under the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Herman, Counsel


INTRODUCTION

The veteran had active service from August 1948 to November 
1953.

This appeal before the Board of Veterans' Appeals (Board) is 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO), located in Los Angeles, 
California.  The Board remanded this matter in February 1998 
for additional development.

Because the veteran testified before two members of the 
Board, and because these members should participate in making 
the final determination of the claim, this decision of the 
Board is assigned to a panel of not less than three members 
of the Board.  See 38 U.S.C.A. §§ 7102(a), 7107(c).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002).  VA has a 
duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002).

The Board noted in its February 1998 remand that there was 
evidence that the veteran had filed a Federal tort claim 
against the United States in the United States District Court 
for Central District of California, with a Docket Number of 
CV-93-6982-MRP.  There was also evidence that the veteran 
filed an appeal related to this matter in the United States 
Court of Appeals for the Ninth Circuit, with a Docket Number 
of 95-55013.  As records from that claim and subsequent 
appeal would have an effect on the claim for benefits under 
38 U.S.C.A. § 1151, the Board instructed the RO to obtain 
"all records secured, or generated, in the course of the 
Federal tort claim filed by the appellant."  This 
development was not accomplished.  As such, this matter must 
be returned to the RO for the purpose of obtaining any and 
all records related to the veteran's Federal tort claim 
against the United States.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the U.S. Court of Appeals for Veterans Claims.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet.App. 268 (1998).

The record also reflects that the veteran has applied for 
disability benefits from the Social Security Administration 
(SSA).  To date, there is no indication that the RO has 
sought to obtain a copy of the decision that granted or 
denied SSA benefits to the veteran or the records upon which 
the decision was based.  Under the requirements of 
38 U.S.C.A. § 5103A, these records must be obtained.  

Further, in letters dated September 1998 and January 1999, G. 
Fouladian, M.D., reported that the veteran had been under his 
care since 1994, and that the veteran had been suffering from 
hemorrhoid related problems since 1992.  The record shows 
that the RO wrote to the veteran in October 1999 asking him 
to complete an Authorization for Release of Information, so 
that the RO could obtain his records from Dr. Fouladian.  The 
veteran did not respond.  This was noted in a December 


2000 Supplemental Statement of the Case and a May 2003 
development letter.  Nevertheless, as this matter is being 
returned to the other for additional development, the RO is 
again asked to try once again to contact the veteran in order 
to obtain his authorization for VA to obtain the medical 
records from Dr. Fouladian.

Finally, the Board notes that a significant change in the law 
occurred November 9, 2000, when the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
VA's obligations with respect to the duty to assist, and 
imposed on VA certain notification requirements.  First, VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant what evidence, if 
any, needed to be obtained by the claimant and what evidence, 
if any, would be retrieved by VA).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d (Fed. Cir. 2003) (PVA), the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
court found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded, the RO must 
take this opportunity to provide legally sufficient notice 
that conforms with PVA and/or any other applicable, 
controlling law.



Accordingly, the case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and/or any other applicable 
legal precedent.

2.  The RO should obtain and associate 
with the claims file all records related 
to the veteran's Federal tort claim 
against the United States, with a Docket 
Number of CV-93-6982-MRP, relative to the 
1992 hospitalization in question.  The 
complaint was filed with the United 
States District Court for Central 
District of California.  The RO should 
also obtain records related to the appeal 
of that matter, which was filed with the 
United States Court of Appeals for the 
Ninth Circuit, with a Docket Number of 
95-55013.

3.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers and/or facilities that have 
treated him for any of the claimed 
conditions since 1992.  The records from 
all identified health care providers 
and/or facilities should be obtained.  In 
particular, the veteran again should be 
asked to complete a release to allow VA 
to obtain his complete medical file from 
Dr. Fouladian.

4.  The RO should obtain from the Social 
Security Administration a copy of its 
decision awarding or denying the veteran 
disability benefits and of the records 
upon which the determination was based.  
The 


Social Security Administration should 
also be requested to provide a copy of 
any subsequent disability determinations 
for the veteran and a copy of any records 
upon which those determinations were 
based.

5.  Thereafter, if the benefits sought on 
appeal remain denied, provide the veteran 
and his representative with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, including a summary of the 
evidence (including all of the records 
associated with the claims file since the 
issuance of the last SSOC in October 
2002) and discussion of all pertinent 
regulations, to include the VCAA.  The 
veteran and his representative should be 
granted the appropriate period of time 
for response.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



			
	THOMAS J. DANNAHER 	RON GARVIN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
STEVEN L. KELLER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


